Citation Nr: 1456295	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

 The Veteran testified before the Board at the RO in March 2012. A transcript of that hearing is of record.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disability.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The claim was remanded to the RO in November 2012 for additional development including a VA examination.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

The Veteran has had Level II to III hearing bilaterally for the entire period on appeal.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.85, 4.86 Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided with VCAA notification regarding his claim for an increased evaluation for bilateral hearing loss in April 2007.  The letter provided the notification required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and pertinent private and VA treatment records.  The file also contains numerous buddy and lay statements attesting to the Veteran's difficulty hearing.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected hearing loss.  Finally, he also provided testimony regarding his hearing loss at the March 2012 Board hearing as well as at an earlier DRO hearing in June 2010. 

The October 2007, April 2009,  March 2010, and February 2013 VA audiological examinations were adequate for rating purposes, as they included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the audiologists as to the severity of the Veteran's bilateral hearing loss.  

II.  Criteria 

The Veteran contends that he is entitled to a compensable rating for his hearing loss.  

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

III.  Background 

During his March 2012 hearing, the Veteran indicated that his hearing loss was worse than evaluated and that he has been issued hearing aids and amplifiers for around the house.  He testified that VA did not take into account his environment to include his being a college professor.  According to the Veteran, his hearing loss prevents him from holding a conversation, going to the movies, conversing with his students, listening in church, etc.  Several lay statements have also been submitted discussing the Veteran's inability to hear, to include in the classroom setting.

In an October 2007 VA audiological examination, the claims file was reviewed.  The Veteran reported decreased hearing for about 28 years.  Audiological examination revealed pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-
45
60
60
75
LEFT
-
30
60
70
80

Average pure tone thresholds, in decibels (dB), were 60 dB for both ears.  Speech audiometry as measured by the Maryland CNC revealed speech recognition scores of 90 percent in the right ear and 84 in the left ear.  

An April 2009 VA audiological examination revealed pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
45
60
65
75
LEFT
40
30
65
70
85

Average pure tone thresholds, in decibels (dB), were 61 dB for the right ear and 63 dB for the left ear.  Speech audiometry as measured by the Maryland CNC revealed speech recognition scores of 92 percent in the right ear and 86 in the left ear.  

A March 2010 VA audiological examination revealed pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
50
65
65
75
LEFT
40
35
65
65
85

Average pure tone thresholds, in decibels (dB), were 64 dB for the right ear and 61 dB for the left ear.  Speech audiometry as measured by the Maryland CNC revealed speech recognition scores of 96 percent in the right ear and 94 in the left ear.  

The February 2013 VA audiological examination revealed pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
50
50
70
75
80
LEFT
45
45
70
85
90

Average pure tone thresholds, in decibels (dB), were 69 dB for the right ear and 72 dB for the left ear.  Speech audiometry as measured by the Maryland CNC revealed speech recognition scores of 96 percent in the right ear and 84 in the left ear.  

The examiner noted that the Veteran had bilateral sensorineural hearing loss (in the frequency range of 500-4000 Hz).  The Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work due to much difficulty in understanding speech.


IV.  Analysis

In order for the Veteran to receive a 10 percent evaluation for his bilateral hearing loss, the hearing acuity levels must be shown to be at III and IV, II and V, or higher combinations.  Lower combinations would warrant a continuation of the noncompensable evaluation now in effect.  38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.

In the October 2007 VA audiological examination a Roman Numeral III is derived for both ears from Table VI of 38 CFR 4.85.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row III, the better ear, with column III, the poorer ear.

In the April 2009 VA audiological examination Roman Numeral II is derived for the right ear; and III for the left ear.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row II, the better ear, with column III, the poorer ear.

In the March 2010 VA audiological examination a Roman Numeral II is derived for both ears from Table VI of 38 CFR 4.85.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row II, the better ear, with column II, the poorer ear.

In the February 2013 VA audiological examination Roman Numeral II is derived for the right ear; and III for the left ear.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row II, the better ear, with column III, the poorer ear.

As the Veteran's hearing loss has been at Level II to III for both ears for the entirety of the period on appeal, there is no basis for a compensable initial rating.  Consideration of an evaluation under the exceptional patterns of hearing impairment has been considered, but the evidence does not show that the Veteran meets these criteria for any portion of the rating period.  38 C.F.R. § 4.86.

In reaching this decision, the Board has considered the Veteran's argument that his hearing loss has increased; however, the evidence clearly weighs against the assignment of a compensable evaluation in this case.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss.  The evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only possible interpretation of the most recent evidence is that the Veteran's hearing loss is at level II for the right ear and level III for the left ear, and that, therefore, a compensable rating is not warranted.  

V.  Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In this regard, on the February 2013 VA examination, the examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  When the examiner asked the Veteran to describe the impact in his own words, the Veteran reported that he had difficulty understanding speech.  Thus, the February 2013 examiner is deemed to have been adequately responsive to Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Nevertheless, although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321(b) (1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  Thus, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased (compensable) rating for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


